KELLY, Judge:
On August 25, 1989, this Court filed a memorandum which granted appellant’s counsel’s motion to withdraw on frivolity grounds. Appellant was informed in the memorandum of his right to proceed then with the appeal “pro se, or by privately retained counsel, or not at all.” See Commonwealth v. Turner, 518 Pa. 491, 495, 544 A.2d 927, 929 (1988). This Court specifically granted appellant 30 days from the date of the filing of the memorandum to file a brief. The dead-line for filing has long since past with only stoney silence from appellant.
Turner does not indicate how or when an appellant must chose between proceeding “pro se, or by privately retained counsel, or not at all.” No rule has since been promulgated. In the absence of an express rule, we consider appellant’s failure to file a brief within 30 days, as directed, to be an election of the third alternative identified in Turner.
Appeal dismissed, with prejudice.